Citation Nr: 0535050	
Decision Date: 12/29/05    Archive Date: 01/10/06

DOCKET NO.  05-08 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran served on active duty from March 1944 to May 1946 
and from May 1947 to May 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  

In September 2005, the veteran submitted additional evidence 
directly to the Board without a signed waiver of initial 
consideration by the agency of original jurisdiction (AOJ).  
The evidence received consists of a lay statement from an 
individual purporting to have served with the veteran during 
World War II.  Although it was not accompanied by a specific 
written waiver of original RO jurisdiction, the Board finds 
that a remand for RO consideration is not warranted.  The 
additional evidence received is without any relevant or 
material bearing on the outcome of the claim currently on 
appeal.  Therefore, there is no need to remand this matter to 
the RO for initial consideration of the recently received 
evidence.

Pursuant to a December 2005 motion and the Board's granting 
thereof, this case has been advanced on the Board's docket 
under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2005).


FINDINGS OF FACT

1.  The veteran was engaged in combat with the enemy during 
his active service.

2.  The veteran has presented some evidence of a current 
diagnosis of PTSD, asserted to be due to stressors that 
occurred during his active military service.

3.  The preponderance of the competent and probative medical 
evidence of record establishes that the veteran does not have 
PTSD. 


CONCLUSION OF LAW

The veteran does not have PTSD which was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the veteran was provided notice consistent 
with the VCAA in March 2002, prior to the initial AOJ 
decision.  

By letters dated in March 2002, June 2002, April 2004, and 
May 2004, the RO advised the veteran of the criteria for 
establishing his claim, the types of evidence necessary to 
prove his claim, the information necessary for VA to assist 
him in developing his claim, and the evidence that the RO had 
received.  The veteran was notified of which portion of that 
evidence he was responsible for sending to VA and which 
portion of that evidence VA would attempt to obtain on his 
behalf.  The letter suggested that he submit any evidence in 
his possession.  The letter also informed the veteran that at 
his option, the RO would obtain any non-Federal private 
treatment records he identified as related to his claim, 
provided he completed, signed, and returned, the enclosed VA 
Forms 21-4142 to authorize VA to obtain them on his behalf.  
Thus, the contents of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2005).

The record reflects that he and his representative were 
provided with copies of the rating decisions in September 
2002, April 2003, and September 2004; and the February 2005 
statement of the case.  By way of these documents, the 
veteran was informed of the evidence needed to support his 
claim for service connection.  Thus, these documents provided 
notice of the laws and regulations, the cumulative evidence 
already of record, and the reasons and bases for the 
determination made regarding the claim, which the Board 
construes as reasonably informing him of the information and 
evidence not of record that is necessary to substantiate his 
claim.  Clearly, from submissions by and on behalf of the 
veteran, he is fully conversant with the legal requirements 
in this case.  All the above notice documents must be read in 
the context of prior, relatively contemporaneous 
communications from the RO.  See Mayfield, supra, at 125.  

As concerns the duty to assist, the RO obtained the treatment 
records identified by the veteran as relevant to his claims 
and arranged for appropriate examination.  The Board finds 
that all necessary development has been accomplished.  In 
this context, his service medical records, VA and private 
outpatient treatment records, and the January 2005 VA 
examination report have been obtained and associated with the 
claims file.  The veteran does not assert that there is 
additional evidence to be obtained, or that there is a 
request for assistance that has not been acted upon.  All 
records obtained or generated have been associated with the 
claims file.  The Board finds that the RO has complied with 
the duty to assist the veteran with the development of his 
claim.  38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c) (2005).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Factual Background

Evidence in the claims file establishes the veteran's 
participation in the sweep of Guam and the Mariana Islands 
from April 5-12, 1945, and September 21 through November 2, 
1945; action at Iwo Jima/Volcano Islands from February 27 
through March 5, 1945; and the occupation of China from 
January 5 through April 13, 1946.  His service medical 
records (SMRs) do not include any signs, symptoms, or 
diagnosis indicative of a psychiatric disorder.

According to post-service medical evidence, the veteran 
underwent a PTSD screening in August 2004, which was negative 
for PTSD.  In February 2003, he underwent evaluation for that 
disorder.  In November 2004, a VA psychologist noted that the 
veteran's participation in the clearing phase of combat in 
Iwo Jima was enough to justify a high level stressor.  The 
veteran was subsequently accepted for admission to the PCT 
(PTSD Clinic Team) and assigned to the World War II support 
group.  In February 2005, the veteran was administered the 
Beck Depression Scale and the MCMI-III (Millon Clinical 
Multiaxial Inventory-Three).  His Beck score was 8, 
indicative of very minimal depression.  Findings on the MCM-
III included significantly high self disclosure and 
desirability.  The clinical personality pattern was noted to 
include avoidant, dependent, narcissistic, antisocial, 
negativistic, and masochistic traits.  There was significant 
schizotypal pathology found in the overall profile.  The 
clinical symptoms included anxiety disorder, dysthymic 
disorder, and PTSD.  There was evidence of a thought disorder 
found in this general profile.  The diagnostic impression was 
PTSD with anxiety and depression and schizotypal personality 
disorder.  

The veteran underwent a VA examination in January 2005, and 
the psychiatrist noted review of the entire claims file.  She 
described his military and post-military experiences in 
detail.  The veteran reported heavy combat exposure.  He 
stated that while in Iwo Jima he was told that his brother 
had been shot and possibly killed in action.  He spent three 
days searching for him through body bags.  He reported 
feeling devastated when he found him.  He reported that one 
of the most troubling things about the war was the noise.  He 
heard people crying and screaming.  He also continues to feel 
guilty about shooting a 12-year old boy, along with his 
mother and sister.  In addition to the combat trauma, the 
veteran reported that a couple of men had threatened to rape 
him while he was on a ship.  

When asked whether the trauma had any effect on his life, he 
said it was hard to rest, and that memories occasionally come 
back to him and that he also has disturbing dreams about once 
a week.  He also reported having occasional flashbacks, and 
that he does not go to veteran's clubs because "all they 
want to do is talk about the war."  However, he said he had 
talked about it several times at Memorial Day services, and 
enjoyed it.  He said he also avoids riding in planes, but 
otherwise denied other symptoms of avoidance.  He described 
having many friends, and two lengthy marriages.  He denied 
having a sense of foreshortened future, and denied having 
problems with irritability.  He said he startles easily, 
feels constantly on guard, and has difficulty sleeping.  He 
always keeps a gun near his bed.  When asked how the symptoms 
had impacted his life, he was unable to identity any impact.  
He reported having many fulfilling relationships, and related 
about having been successful in many business ventures.  The 
veteran reported that he has never sought mental health 
treatment for his symptoms, and has never been 
psychiatrically hospitalized.  He has not taken any 
psychiatric medications, and has not participated in 
counseling.  The veteran said his current financial 
difficulties were due to a divorce 10 years prior, and his 
spending money on traveling.

On clinical evaluation, the veteran was pleasant and 
cooperative.  His answers to questions about specific 
symptoms were almost always "yes" but he had difficulty 
giving the details of any symptoms.  Despite that, he offered 
information about symptoms spontaneously throughout the 
interview that he did not realize were related to PTSD.  The 
examiner stated that the remainder of the evaluation was 
essentially unremarkable.  

Following the mental status evaluation, the psychiatrist 
concluded that the veteran did not meet the full diagnostic 
criteria for a diagnosis of PTSD.  The examiner noted that, 
although he reported a history of trauma that appears to meet 
the DSM-IV trauma criteria (American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders, 4th ed. (1994)), as well as symptoms of re-
experiencing avoidance and hypervigilance, he did not meet 
the needed criteria for impairment of psychosocial 
functioning.  The veteran did not appear to have had an 
impairment of relationships, occupational functioning, or 
leisure pursuits.  He had never sought treatment for his 
symptoms, and did not appear to experience stress when 
discussing his symptoms during the examination.  Although he 
did report some recent financial difficulty, this did not 
appear to be related to the symptoms he described.  Further, 
there was some evidence in the examination that the veteran 
might have been exaggerating his symptoms.  At one point he 
asked the psychiatrist whether if he should tell the truth, 
and whether the examiner thought he was hedging.  He also had 
difficulty describing the specifics of many of the symptoms 
he reported.  The described symptoms were also internally 
inconsistent .  The psychiatrist's overall conclusion was 
that the veteran did not fully comport with the criteria for 
a diagnosis of PTSD.  

C.  Analysis

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R . §§ 3.303, 3.304 (2005); Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  The regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., a diagnosis under DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2005).  If a veteran did not engage in combat, his 
statements and testimony are inadequate to prove the 
occurrence of a stressor in service; such a stressor must be 
established by official service records or other credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997); Doran v. Brown, 6 Vet. App. 283 (1994).  The Board 
notes that 38 C.F.R. § 3.304(f) was amended effective March 
7, 2002; however, the changes pertain primarily to claims 
involving non-combat personal assault.  The veteran's 
contentions do not involve such an incident.  

One requirement of 38 C.F.R. § 3.304(f) is credible 
supporting evidence that a stressor leading to PTSD occurred 
in service.  Whether a particular statement in service-
department records, indicating that the veteran participated 
in a particular operation or campaign, is sufficient to 
establish that he engaged in combat with the enemy depends 
upon the language and context of the records in each case.  
As a general matter, evidence of participation in an 
operation or campaign often would not, in itself, establish 
that a veteran engaged in combat, because those terms 
ordinarily may encompass both combat and non-combat 
activities.

However, there may be circumstances in which the context of a 
particular service department record indicates that reference 
to a particular operation or campaign reflects engagement in 
combat.  Further, evidence of participation in a particular 
operation or campaign must be considered by VA in relation to 
other evidence of record, even if it does not, in itself, 
conclusively establish engagement in combat with the enemy.

The benefit-of-the-doubt rule applies to determinations of 
whether a veteran engaged in combat with the enemy for 
purposes of 38 U.S.C.A. § 1154(b) in the same manner as it 
applies to any other determination material to resolution of 
a claim for VA benefits.  Therefore, VA must evaluate the 
credibility and probative value of all pertinent evidence of 
record and determine whether there is an approximate balance 
of positive and negative evidence or whether the evidence 
preponderates either for or against a finding that the 
veteran engaged in combat.  If there is an approximate 
balance of positive and negative evidence, the issue must be 
resolved in the veteran's favor.  See VAOPGCPREC 12-99 
(October 18, 1999).

Inasmuch as the veteran's service personnel records reflect 
that he participated in combat and that he claims stressors 
related to combat experiences, we believe there is acceptable 
evidence in support of his assertion that he was engaged in 
combat, and he is entitled to have his lay statements 
accepted, without the need for further corroboration, because 
there is satisfactory evidence that the claimed events 
occurred in the manner consistent with the circumstances, 
conditions, or hardships of service he is shown to have 
undergone.

Another requirement of 38 C.F.R. § 3.304(f) is an acceptable 
medical diagnosis of PTSD.  As has been noted above, the 
record contains evidence favorable to the veteran's claim in 
the form of VA clinical records, which contain a PTSD 
diagnosis beginning in 2004.  Considered in isolation, this 
evidence could be construed as supporting the veteran's 
contention that he currently has PTSD.  However, where PTSD 
is shown as a diagnosis in those records, it is based 
entirely on the existence of a history of stressors, with 
little regard to symptoms, and is offered without specific 
discussion of the diagnostic DSM-IV criteria.  

On the other hand, the Board finds the 2005 VA examination 
opinion highly probative, in that the examiner performed a 
highly detailed clinical evaluation and identified which PTSD 
diagnostic criteria the veteran did and did not meet under 
DSM-IV, even while in no way disputing the veteran's combat 
history.  In her assessment, the examiner considered the 
diagnostic criteria relevant to the existence and sufficiency 
of a stressor as being met, and opined that the veteran did 
not warrant a diagnosis of PTSD based upon his not 
sufficiently meeting the pertinent criteria, and further 
specified the ways in which the clinical findings failed to 
comport with such criteria.  Because of this, the Board 
accords less probative value to the findings of PTSD in the 
2004 VA clinical records, as compared to the contrary 
subsequent evidence in the 2005 VA examination report.  

The Board may adopt a particular medical expert's opinion for 
its reasons and bases where the expert has fairly considered 
the material evidence of record that appears to support a 
claimant's position.  See Wray v. Brown, 7 Vet. App. 488, 493 
(1995).  Thus, the 2005 VA examination report is accorded 
greater probative value and is, in essence, adopted.  The 
earlier VA clinical records, while not discounted entirely, 
are entitled to minimal, if any, probative weight.  

Thus, the veteran's claim for PTSD must be denied because 
there is no credible medical diagnosis of this condition in 
the record.  In arriving at this conclusion, the Board notes 
in particular that a substantial negative piece of evidence 
is the January 2005 VA psychiatric examination report, which 
was conducted for the express purpose of determining whether 
the veteran met the diagnostic criteria for PTSD.  The 
examiner concluded that the veteran's symptoms did not meet 
the clinical level for PTSD.  

In making its determination, the Board has considered the 
veteran's contentions, which are considered credible to some 
degree as he described his current symptoms and his belief 
that he has PTSD.  However, it has not been indicated that he 
possesses the requisite medical qualifications to opine on a 
matter involving medical diagnosis or medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (a 
layperson is generally not competent to opine on a matter 
requiring knowledge of medical principles, such as causation 
or diagnosis).  Therefore, he does not possess the requisite 
medical knowledge to refute the medical conclusion in the 
evidence of record.  The rule regarding reasonable doubt is 
not for application in this case, as the preponderance of 
evidence is against the claim.  38 U.S.C.A. § 5107 (West 
2002).

The Board notes with admiration the veteran's honorable and 
courageous service to the Nation in the Marine Corps during 
World War II, and during the post-war period.  However, the 
competent evidence in this case does not provide a basis for 
favorable action on the present claim based upon PTSD.


ORDER

Service connection for post-traumatic stress disorder is 
denied.




_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


